       Case 3:20-cr-01283-CAB Document 30 Filed 10/26/20 PageID.54 Page 1 of 1




 1
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5
                          SOUTHERN DISTRICT OF CALIFORNIA
 6
 7    UNITED STATES OF AMERICA,                 Case No. 20-CR-1283 CAB
 8                       Plaintiff,             ORDER AND JUDGMENT
                                                DISMISSING INDICTMENT
 9          v.                                  WITHOUT PREJUDICE
10    CARLOS FAJARDO-GALVEZ,                    The Honorable Cathy Ann Bencivengo
11                       Defendant.
12
13         Based on the motion of the United States to dismiss this case without prejudice, and
14   in light of the interests of justice, IT IS HEREBY ORDERED that the Indictment in the
15   above-entitled action be dismissed without prejudice. The bond in the matter is exonerated.
16         SO ORDERED.
17
18   Dated: October 26, 2020
                                                  _____________________ ________
19                                                The Honorable Cathy Ann Bencivengo
20                                                UNITED STATES DISTRICT JUDGE

21
22
23
24
25
26
27
28
